There is no room for doubt that the accident in question was directly due to the sudden and abrupt stop of defendant's truck. Was the driver in any way negligent? The principles of law which plaintiff's counsel cited with painstaking care are altogether sound. Not one of them, however, is exactly applicable to the factual situation disclosed here. Defendant's driver involuntarily reacted, instinctively, as any ordinary reasonably prudent driver would have acted. A stone was hurled against his windshield. It was a startling experience. In that instant of time a person's action would be to turn right and stop. This is exactly what the driver did and the stop was not unduly precipitous.
Unfortunately it was quite unexpected so far as plaintiff's driver was concerned. Of course he had the distance between his vehicle plus the space covered by defendant's driver in his stop. And yet the court cannot find that he was guilty of contributory negligence. In short the court is satisfied that each of the drivers, when tested by the standard the law immutably fixes, was acting without negligence.
Only by a realistic approach is it possible to weigh and to evaluate human behavior.
   On the ground indicated judgment is entered for the defendant.